Citation Nr: 0410253	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  98-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to secondary service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1944 to June 1946, 
and was honorably discharged.  He performed a second period of 
active service from September 1948 to September 1949, for which he 
received a less-than-honorable discharge.  The character of his 
second discharge was changed to "under honorable conditions" in 
February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Buffalo, New York, Regional 
Office (RO) that denied appellant's claim for service connection 
for a right knee disability as secondary to or aggravated by his 
service-connected left knee disability.

The case was remanded in April 2000, September 2001, and April 
2003 for further development.  That development has been 
accomplished to the extent possible, and the file has been 
returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Appellant has service connection for traumatic arthritis with 
chondromalacia of the left knee.  The knee was long rated as 10 
percent disabling.

2.  Appellant underwent a total left knee replacement in May 1995, 
and currently has a 30 percent disability rating for traumatic 
arthritis with chondromalacia of the left knee, status post total 
knee replacement.

3.  Appellant underwent a total right knee replacement in March 
1997.

4.  There is no medical evidence that appellant's right knee 
disorder, diagnosed as degenerative arthritis, was caused or made 
worse by his service-connected left knee disorder, diagnosed as 
traumatic arthritis with chondromalacia.


CONCLUSION OF LAW

Appellant's right knee disorder is not proximately due to, the 
result of, or aggravated by his service-connected left knee 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the VCAA 
was enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Court decision did not contain a remedy 
under such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that there 
is additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of the 
VCAA, but the appeal was pending before the Board on the date of 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the present case, a substantially complete application for 
service connection of a right knee disability secondary to 
service-connected left knee disability was received in February 
1997.  The original rating decision of January 1998, the Statement 
of the Case (SOC) in September 1998, and Supplementary Statements 
of the Case (SSOC) in March 2001, December 2002, and December 2003 
all listed the evidence on file that had been considered in 
formulation of the decision.  The Board issued remands to RO in 
April 2000, September 2001, and April 2003 that discussed 
developmental and evidentiary issues still unresolved; copies of 
these remands were provided directly to appellant as well as to 
RO.  In response to the remands, RO sent appellant a pre-VCAA 
duty-to-assist letter in December 2000 and VCAA duty-to-assist 
letters in January 2002, June 2002, and June 2003 requesting 
appellant's assistance in obtaining specific evidence not 
otherwise available. 

The Board notes that throughout the history of this claim, both 
before and after enactment of the VCAA, RO has attempted to keep 
appellant apprised of the evidence needed to perfect a claim for 
secondary service connection.  RO sent duty-to-assist letters to 
appellant at three different addresses; none of these letters were 
returned as undeliverable, so delivery is presumed.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992); Leonard v. Brown, 10 Vet. App. 315, 316 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  In the normal 
course of events, it is the burden of the veteran to keep VA 
apprised of his whereabouts; if he does not do so, there is no 
burden on the part of VA to turn up heaven and earth to find him, 
and it is only when a file discloses other possible or plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a previously 
adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  
The Board is aware of no additional outstanding evidence 
reasonably obtainable without appellant's cooperation that would 
be relevant to the issue of secondary service connection, and 
therefore holds that the notification requirements of the VCAA 
have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).   The VCAA specifically provides that the 
assistance provided by VA shall include obtaining records of 
relevant medical treatment at VA health-care facilities if the 
claimant furnishes information sufficient to locate those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) 
(2003).  VA must also provide a medical examination, or obtain 
medical opinion, when necessary to adjudicate the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records, VA 
treatment records, and Social Security records, as well as 
treatment records from those private physicians who responded to 
requests for information.  RO made three attempts to afford 
appellant a VA medical examination, but appellant failed to report 
for any of these scheduled examinations.  RO attempted to obtain a 
VA medical opinion based on the information in the file, but the 
VA medical examiner responded that a medical opinion is not 
possible without an actual physical examination.  

The Board particularly notes that this claim has been remanded to 
RO on three previous occasions for further development, but that 
development has been frustrated by appellant's lack of 
responsiveness.  A claimant, in pursuing his appeal, has some 
responsibility to cooperate in the development of his claim, and 
the duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In addition, appellant has failed to report 
for medical examination on no less than three occasions; when a 
claimant fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated on the evidence of record.  38 C.F.R. § 
3.655(a)(b) (2003).  There is no reason to believe that further 
remand at this point would result in obtaining evidence where the 
previous remands have failed to do so; remands that would only 
result in placing additional burdens on VA with no benefit flowing 
to the claimant are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).
  
Since reasonable and diligent efforts have been made to advise 
appellant of the evidence necessary to substantiate the claim, and 
since all reasonably available evidence has been obtained and 
properly developed, there is no further action to be undertaken to 
comply with the VCAA or its implementing regulations.  The Board 
will accordingly adjudicate the issue, since doing so poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Factual Background

Service medical records show that appellant was treated for a left 
knee injury in October 1948; the injury was recorded on 
appellant's separation physical.  There are no indications of 
injury, disease, or complaints of pain in the right knee during 
service.

Appellant submitted a claim for service connection of a left knee 
disability in February 1969.  The claim was denied by rating 
decision in May 1969 because the appellant's second tour of active 
service (September 1948 to September 1949) had ended in a less-
than-honorable discharge, which precluded payment of VA benefits.

A letter dated May 1969 from Dr. S.A.D., a private physician, 
states that X-rays of both knees were taken in August 1968.  The 
left knee showed underlying cartilaginous disease with secondary 
degenerative changes due to chondrosis.  The right knee was within 
normal limits.

A VA X-ray examination of both knees was conducted in April 1970 
and showed no evidence of fracture, clear joint spaces, and normal 
patellae.  The articular surfaces of the tibial heads showed 
slight hypertrophic changes.   The impression was no orthopedic 
findings in knees.  RO issued a rating decision in May 1970 
continuing the denial, since the VA medical examination had found 
no disability and since the character of appellant's discharge 
precluded payment of benefits.

Appellant was issued a new discharge certificate in February 1973 
upgrading the discharge from his second period of active duty to 
"under honorable conditions."  Appellant thereupon requested that 
his claim for benefits be reopened, and RO duly reopened the claim 
in June 1973.  Appellant failed to report for physical 
examination, so the claim was denied by letter in July 1973.

Appellant received a VA medical examination in September 1973, 
which found no evidence of injury to either knee.  The claim was 
denied by rating decision in October 1973, since there was no 
evidence of a current disability.

Appellant resubmitted his claim for service connection for left 
knee disability in February 1975, enclosing lay statements in 
support of his claim.  Appellant underwent a VA medical 
examination in February 1976.  RO issued a rating decision in 
August 1976 granting service connection for traumatic arthritis 
with chondromalacia, left knee, and assigned a disability rating 
of 10 percent.  There was noted to be arthritis in the right knee, 
but it was listed as not service connected.

Appellant underwent a VA medical examination in January 1988.  The 
examiner noted range of motion for both knees was 0-125, with no 
effusion.  The examiner noted mild crepitis of the left knee but 
made no comment about the right knee. The examiner's impression 
was mild degenerative joint disease of both knees.

Appellant underwent a VA orthopedic examination in March 1992, 
which found severe osteoarthritis in both knees, left knee more 
severe than right knee, with marked tenderness over the joint 
lines in both knees, and range of motion 0-120 with full extension 
and no instability or subluxation.  

Appellant underwent a VA medical examination in May 1995, which 
found degenerative arthritis in both knees, the left more severe 
than the right.  Range of motion of the left knee was 0-80; motion 
was uncomfortable but stable, with slight crepitation on motion.  
The right knee was "similar."  Appellant subsequently underwent a 
total knee replacement of the left knee in May 1995 at the VA 
medical center.  Appellant received a 100 percent disability 
rating for status post total knee replacement for the year 
following surgery, to revert to 30 percent disabling (statutory 
minimum for total knee replacement) at the end of the recuperation 
period.

Appellant received a VA X-ray of both knees in January 1996 and 
May 1996 that showed that the left knee prosthesis had no apparent 
complications, but the right knee continued to show persistent 
severe degenerative osteoarthritic changes.

Appellant received a VA medical examination of both knees in July 
1996.  The examiner found the right knee range of motion to be 
flexion to 100 degrees and extension to 0 degrees.  The bony 
architecture of the knee was distorted by a bony deformity.  There 
was no soft tissue swelling, no effusion, and no pain with 
movement of the patella.  Stress testing revealed no laxity of the 
anterior cruciate ligament or of the medical or lateral collateral 
ligaments.  X-ray of the right knee revealed severe degenerative 
changes of the right knee both medially and laterally, with joint 
space narrowing upon standing and with patellofemoral spurring.  A 
rating decision in July 1996 continued the disability rating of 30 
percent for left knee traumatic arthritis with chondromalacia, 
status post total knee replacement.

A VA X-ray report of both knees in March 1997 showed joint 
prosthesis without apparent complications in the left knee, but 
significant degenerative changes in the right knee.  Appellant 
underwent a total right knee replacement at the VA medical center 
in March 1997 due to degenerative joint disease.  The operative 
notes record that appellant had suffered significant 
osteoarthritis in the right knee for several years, which had 
worsened despite conservative management.  In view of appellant's 
recent left knee replacement, it was decided to undertake a right 
knee replacement also.

Appellant filed his instant claim for secondary service connection 
in April 1997.  In his application, appellant stated that a VA 
doctor had informed him that his right-knee problem was probably 
die at least in part by his service-connected left knee condition.  
Appellant therefore requested secondary service connection for the 
right knee replacement, and total disability for the period of 
recuperation after the right knee replacement surgery.  The claim 
was denied by a rating decision in January 1998, there being no 
evidence that the right knee condition was caused by the service-
connected left knee condition.

In his substantive appeal he requested that VA provide a medical 
examination and medical opinion in regard to the question of 
whether appellant's service connected left knee disability had 
caused or aggravated appellant's right knee condition.

The Board reviewed the case in April 2000 and remanded the case 
back to RO for further development.  In response to the remand 
instructions, RO attempted to obtain the name of the physician 
from appellant, but appellant provided only a copy of his original 
VA Form 9.  Subsequent attempts to obtain the information from 
appellant elicited no response.  RO obtained the SSA records and 
associated those records with the file.  RO then readjudicated the 
claim, continued the denial, and returned the file to the Board 
for appellate review.

The Board reviewed the case in September 2001 and remanded the 
case to RO for the second time.  In response to the remand 
instructions, RO sent appellant a VCAA duty-to-assist letter in 
January 2002 asking for the identities of the medical providers; 
appellant did not respond.  Appellant was scheduled for a VA 
medical examination in May 2002 but failed to report.  Appellant's 
service representative notified VA of a change of address for 
appellant in June 2002, and RO resent the VCAA duty-to-assist 
letter to the new address; again, appellant did not respond.  
Another VA medical examination was scheduled for appellant, this 
one for August 2002, but again appellant failed to report.  RO 
readjudicated the claim and continued the denial.  The case was 
then returned to the Board for appellate review.

In December 2002, RO received a letter executed by appellant 
appointing Mr. P.L. to be his attorney-in-fact, specifically 
empowered to represent appellant in regard to benefits from 
military service.  The Board notes that Mr. P.L.'s address is the 
same one that the service representative had identified in June 
2002 as being appellant's new address, and notes also that RO's 
mailings since June 2002 were already being sent to that address.

The Board reviewed the case in April 2003 and remanded the claim 
back to RO for a third time.  In response to the Board's remand, 
RO obtained a new mailing address for appellant from the Social 
Security Administration and sent appellant a letter in June 2003 
asking if anyone had assumed Dr. D.'s practice or custody of Dr. 
D.'s records.  The letter also asked appellant if he would be 
willing to report for medical examination, and asked appellant to 
clarify whether his representative before the VA is Mr. P.L. or 
The American Legion.  Appellant did not respond.  RO scheduled 
appellant for a VA medical examination in November 2003, but 
appellant failed to report.  RO referred the case to a VA medical 
examiner for an opinion as to whether the right knee condition was 
caused or aggravated by the service-connected left knee condition, 
but the examiner responded that it is not possible to answer the 
question without an actual physical examination of appellant.  RO 
readjudicated the claim and continued the denial, and returned the 
case to the Board for appellate review.  


III.  Analysis

Service connection may be granted for a disability found to be 
proximately due to, or the result of, a service-connected disease 
or injury.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  Alternatively, 
additional disability is compensable under 38 C.F.R. § 3.310 when 
a nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in such a 
case, the evaluation assigned is based on the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, there 
must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 
Vet. App. 134 (1994).  To prevail on the issue of secondary 
service causation, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and, 
(3) medical nexus evidence establishing a connection between the 
current disability and the service-connected disability.   Wallin, 
supra.

The first step of the Wallin analysis is evidence of a current 
disability.  In this case, appellant's VA rating decisions 
acknowledge that appellant has a nonservice-connected disability 
of degenerative arthritis of the right knee; this disability is 
verified in several VA medical examinations.  The Board 
accordingly finds that the first step of the Wallin analysis 
(evidence of a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a service-
connected disability.  
In this case, VA rating decisions record a service-connected 
disability for traumatic arthritis with chondromalacia of the left 
knee (30 percent disabling).  The Board accordingly finds that the 
second step of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of a 
nexus between the nonservice-connected disability and the service-
connected disability.  In this case, there is no medical evidence 
of such nexus.  Appellant stated in his VA Form 9 that an 
unidentified VA physician informed him, presumably at the time of 
his right knee replacement surgery, that his right knee condition 
may be due in some part to his service-connected left knee 
condition.  However, numerous attempts to elicit the name of that 
VA physician from appellant have been unsuccessful, so the only 
evidence on file is appellant's unattributed statement on the VA 
Form 9.  This statement is hearsay; hearsay medical evidence does 
not constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).

The Board recognizes that appellant believes his right knee 
disability to have been caused or aggravated by his service-
connected left knee disability.  However, a layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 
Vet. App. 135 (1994).   It is the province of trained health care 
professionals to enter conclusions that require medical expertise, 
such as opinions as to causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The Board has carefully reviewed the operative report and 
treatment records regarding appellant's right knee replacement 
surgery to determine if there is any competent medical indication 
therein that the right knee disability was somehow caused or 
aggravated by the service-connected left knee disability.  The 
Board has determined that there is no such evidence.  In fact, the 
implication appears to be that appellant's left knee replacement 
was so successful that it was determined that appellant would 
benefit by a similar procedure in the right knee.  This does not 
equate in any way to evidence of a causal connection between the 
two knee disabilities.  

In addition, it is noted that there have been several attempts to 
arrange physical examinations in order to elicit a medical 
opinion.  The veteran has failed to report on several occasions, 
and has indicated no willingness to report for an examination.  An 
attempt to obtain an opinion via review of the file was to no 
effect as the examiner indicated that physical examination of the 
veteran needed to be done for any informed opinion to be rendered.  
Thus, this decision is based on the evidence of record which shows 
no relationship between the right knee disorder and the service 
connected left knee disorder.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Secondary service connection for a right knee disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



